Citation Nr: 0511148	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  00-03 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to July 
1968.  He died in September 1999.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the Salt 
Lake City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for cause of 
the veteran's death and determined that the appellant was not 
eligible for Dependents' Educational Assistance.

The appellant was scheduled for a hearing before a traveling 
section of the Board in August 2002.  She did not appear for 
the hearing.  The appellant then requested to have a video 
conference hearing with the Board instead.  A video 
conference hearing was scheduled for June 2003, and she did 
not appear for that hearing as well.  Thus, the Board finds 
that there is no Board hearing request pending at this time.  

The Board remanded these claims in August 2003 and again in 
August 2004 for additional development and adjudicative 
action.  The case has been returned to the Board for further 
appellate review. 


FINDINGS OF FACT

1.  The veteran died in September 1999.  The cause of death 
was listed as "acute renal failure."  

2.  At the time of the veteran's death, he was service 
connected for post-traumatic stress disorder, evaluated as 
50 percent disabling.  

3.  There is no competent evidence that establishes a nexus 
between the veteran's cause of his death and service, to 
include his service-connected post-traumatic stress disorder.  
Alcoholism has also not been clinically linked to the 
veteran's post-traumatic stress disorder.

4.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death 
nor did he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.301, 3.303, 3.310, 3.312 (2004).

2.  The claim for Dependents' Educational Assistance under 38 
U.S.C.A., Chapter 35 lacks legal entitlement under the law 
providing for educational assistance pursuant to 38 U.S.C.A., 
Chapter 35.  38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. 
§ 3.807(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the veteran has in his possession pertaining to 
the claim.  

In the instant case, VA has notified the appellant of the 
information and evidence not of record that is necessary to 
substantiate her claims for service connection for cause of 
the veteran's death and entitlement to Dependents' 
Educational Assistance in an August 2004 letter.  VA informed 
the appellant that in order to establish service connection 
for cause of the veteran's death, she would need to submit 
evidence that the veteran had a disability due to a disease 
or injury that was either incurred in or aggravated by 
service which had a relationship to the veteran's death.  The 
letter also informed the appellant that Dependents' 
Educational Assistance was derived from a veteran who was 
discharged under other than dishonorable conditions and had a 
permanent and total service-connected disability; had a 
permanent and total disability in existence at the time of 
death; or the veteran died as a result of a service-connected 
disability.  Therefore, the August 2004 letter informed the 
appellant of the evidence necessary to substantiate her 
claims.

The August 2004 letter further notified the appellant that VA 
was responsible for obtaining any records that were held by a 
federal agency, to include service medical records, military 
records, and medical records at VA hospitals.  VA also told 
the appellant that it would make reasonable efforts to help 
her get private medical records or other evidence necessary 
to support her claim.  Finally, in the August 2004 letter, VA 
asked the appellant to tell it about any additional 
information or evidence that she wanted them to obtain for 
her.  It then stated, "If you have any evidence in your 
possession that pertains to the claim, please send it to 
us."  

Additionally, VA has notified the appellant the reasons why 
service connection for cause of the veteran's death is not 
warranted and why she is not eligible for Dependents' 
Educational Assistance in the November 1999 rating decision, 
the January 2000 statement of the case, and the September 
2000 and January 2005 supplemental statements of the case.  
The appellant was informed that the cause of the veteran's 
death, which was acute renal failure, had not been shown as 
having a relationship to service or to the service-connected 
post-traumatic stress disorder.  It also stated that because 
the evidence did not show that the veteran died of a service-
connected disability nor was his service-connected disability 
permanent and total at the time of his death, that she was 
not eligible for Dependents' Educational Assistance.  The 
statement of the case also fully provided the laws and 
regulations pertaining to entitlement to the benefits sought.  
The duty to notify the appellant has been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  VA attempted 
to obtain VA treatment records from the VA Medical Center in 
Salt Lake City Utah.  That facility informed VA that the only 
time the veteran received treatment there was for his VA 
examinations that were conducted in connection with his claim 
for service connection for post-traumatic stress disorder.  
The appellant submitted private medical records.  
Additionally, VA sought a medical opinion in connection with 
the veteran's claim for service connection for cause of the 
veteran's death.  

It does not appear that there are additional medical 
treatment records that are necessary to proceed to a decision 
on the issue being decided in this case.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claims.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  

II.  Decision
A.  Cause of the veteran's death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110, 
provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2004).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.312 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  The reasons are explained below.

The veteran's death certificate indicates that he died in 
September 1999.  The cause of death was listed as "acute 
renal failure," and it was noted that the "approximate time 
between the onset and death" was three weeks.  An August 
1999 hospitalization summary shows that the veteran had been 
admitted to the hospital because of acute aligo-aneuric renal 
failure.  The private physician noted that the veteran had a 
long history of heavy alcohol use and probable alcohol liver 
disease and heavy tobacco use with probable lung disease.  He 
was diagnosed with alcohol liver disease with significant 
hepatic insufficiency, myocardial infarction or 
rhabdomyolysis, respiratory failure, sepsis, acute aligo-
aneuric renal failure, severe hyponatremia, and marked 
metabolic acidosis.  

The service medical records show that in December 1967, the 
veteran was seen with "very sharp pain" in the right side.  
The examiner stated that the veteran was "very tender" and 
that it was "possible kidney troubles."  The examiner 
stated the veteran would see the doctor for evaluation.  The 
physician stated that the veteran had right costovertebral 
angle tenderness.  A urinalysis was done.  The results of the 
urinalysis are not shown in the service medical records.  The 
first showing of renal problems was in the 1999 private 
medical records, which is more than 30 years following the 
veteran's discharge from service.  No medical professional 
has attributed the cause of the veteran's death to the 
veteran's service.  

Regarding the veteran's service-connected post-traumatic 
stress disorder, at the time of his death, he was in receipt 
of a 50 percent evaluation.  The death certificate does not 
show that post-traumatic stress disorder contributed to the 
veteran's death.  The appellant has asserted that the 
veteran's service-connected post-traumatic stress disorder 
resulted in his abuse of alcohol.  In connection with this 
assertion, VA obtained a medical opinion, wherein a VA 
psychiatrist reviewed the evidence of record and reported 
that evidence in his report.  There, he made the following 
assessment:

The patient was granted a PTSD 
compensation for exposure to seeing a 
bullet hole in his dead brother's head.  
He claimed his alcoholism was secondary 
to posttraumatic stress disorder.  His 
alcoholism may have played a role in his 
death with liver failure and possible 
exacerbation of his congestive heart 
failure after a myocardial infarction by 
alcoholic cardiomyopathy.  However, his 
alcoholism was not secondary to PTSD.

The diagnosis of PTSD was established by 
Dr. G[], 01/16/98 [c]iting the patient 
met the diagnostic criteria.  In his 
report he noted conduct disturbance as a 
youth and adult and that he had ongoing 
flashback dreams about his brother.

In P[] C[]'s PhD, 5/29/97 note, the 
patient had quit alcohol and started 
Antabuse and Trazodone and Dr. C[] said 
the patient was doing better 
interpersonally, mood wise, and with his 
family.  He also noted the patient had no 
flashback dreams which is contradictory 
to Dr. G[]'s report.

So, the evidence indicates the patient 
did better off of alcohol.  Usually, 
flashback dreams worsen after cessation 
of alcohol.  Generally, having no 
flashback dreams would be more rewarding 
than drinking.  However, the patient 
continued drinking partially leading to 
liver and possible cardiac problems 
[c]ited in Dr. S[]'s death summary.  This 
indicates his alcoholism was primary, 
rather than secondary to PTSD.  His 
alcoholism may have contributed to his 
death, but certainly not his post-
traumatic stress disorder.

(Emphasis added.)

Such medical opinion is against a finding that the veteran's 
cause of death was related to the service-connected post-
traumatic stress disorder.  Such a finding encompasses 
considerations as to whether alcoholism had caused or 
contributed to the veteran's demise, however, alcoholism has 
not been reasonably demonstrated to be a manifestation of the 
service-connected post-traumatic stress disorder.  There is 
no competent evidence of record to show that the service-
connected post-traumatic stress disorder was either the 
principal or the contributory cause of death.  Therefore, the 
preponderance of the evidence is against the appellant's 
claim that the veteran's post-traumatic stress disorder 
contributed to his death.

Although the appellant has asserted that the veteran's cause 
of death was due to the veteran's service-connected post-
traumatic stress disorder (that the service-connected 
disability had caused the veteran to abuse alcohol), she does 
not have the requisite knowledge of medical principles that 
would permit her to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In sum, there is no competent evidence that the veteran's 
service-connected post-traumatic stress disorder contributed 
substantially or materially to his death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  Moreover, the evidence of record does 
not establish that acute renal failure was incurred in or 
aggravated by service or otherwise due to service.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

B.  Dependents' Educational Assistance

Regarding the claim for educational benefits under Title 38, 
Chapter 35, it is noted that the surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged from service under other than 
dishonorable conditions, and had a permanent total service 
connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807(a). 

In this case, the veteran did not have a permanent total 
service-connected disability at the time of his death, and, 
as decided above, the appellant has not shown that the cause 
of the veteran's death was service-related.  Accordingly, the 
Board finds that the appellant has not met the conditions for 
eligibility for survivors' and dependents' educational 
assistance under Title 38, Chapter 35, and there is no legal 
entitlement to the benefit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where law, as opposed to facts, is 
dispositive of the claim, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).

The Board regrets that more favorable determinations could 
not be made in this case.


ORDER

Service connection for cause of the veteran's death is 
denied.

Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


